The opinion of the court was delivered by
Mr. Justice McIver.
On December 21, 1860, the defendant, together with Daniel Hall, E. J. Hall, and E. G. Palmer, as sureties of W. E. Hall, executed their joint and several note, under seal, payable to Mrs. Mobley, one day after the date thereof, On the back of this note certain credits, signed by the attorney of the owner and holder of the note, are endorsed as follows: “Reed. January, 1867, on the above note, three hundred dollars in currency. Reed. February, 1867, of H. A. Gail-lard, administrator, $100 on the above note. Bal. due 1st Januai-y, 1880, $2,297.21, after payments by estate of W. E. Hall and estate of E. G. Palmer.” By whom the first payment was made is not stated in the credit endorsed, but it is admitted that the defendant, Woodward, never made any payment on the note at all, or otherwise acknowledged its continued validity — all the-payments having been made by H. A. Gaillard, as administrator of the principal debtor, W. E. Hall, and by- the executor of the surety, Palmer.
On January 21, 1868, judgment was recovered against Daniel Hall alone for the balance due on the note. The plaintiff alleges that as a part of the consideration for a tract of-land conveyed to him by his father, Daniel Hall, sr., in January, 1885, he undertook to pay said judgment, and- that at the time the convey-' anee was executed his father verbally assigned to him his right of contribution against his co-surety, Woodward. On April 23, 1885, the plaintiff paid up the judgment, and in August following the assignment above mentioned was reduced to writing, though it bears date December 8, 1885 — the day on which it was actually signed. These allegations on the part of the plaintiff were denied by the defendant, and the issue thus raised was not considered or decided by the Circuit Judge, as he rested his judgment upon another ground, which will be hereinafter stated.
This action was brought to recover from Woodward one-half of *560the amount paid by plaintiff in satisfaction of the judgment against Daniel Hall, sr. The defendant, in his answer, set up several defences, none of which were considered or decided by the Circuit Judge, except the plea of payment, resting upon the presumption arising from lapse of time, which was sustained by the Circuit Judge, who rendered judgment dismissing the complaint. From this judgment plaintiff appeals upon the several grounds set out in the record, which need not be repeated here, as the only question really presented by this appeal is whether the Circuit Judge erred in holding that the presumption of payment of the note arising from lapse of time, relied on by the defendant, was not rebutted by the payments made by the other parties within the period of twenty years from the maturity of the note, or by the recovery of the judgment within that period against one of the parties, Daniel Hall, sr.
We agree with the Circuit Judge that the recovery of the judgment against one of the parties was not sufficient to rebut the presumption, arising from lapse of time, in favor of the defendant. Langston v. Shands, 23 S. C., 149. But we cannot agree with him in holding that a payment made by one of two or more joint and several obligors within the period necessary to raise the presumption of payment from lapse of time, will not rebut such presumption as to the others. This question has been so fully and satisfactorily discussed in the case of Dickson v. Gourdin, ante, p. 391, heard at the present term, and in which the opinion has just been filed, that it is only necessary to refer to the reasoning employed and the authorities cited in that case as furnishing the grounds of our decision in this.
The Circuit Judge not having considered or passed upon any of the other defences set up in defendant’s answer, they are not before us, and as to them we are not to be regarded as intimating any opinion.
The judgment of this court is, that the judgment of the Circuit Court be reversed, and that the case be remanded to that court for a new trial.